                                                  Page 1                                                                   Page 3
1                                                              1
2                                                              2
3             UNITED STATES DISTRICT COURT                     3
4                                                              4
5                                                              5
6                                                              6
7                                                              7
8                                                              8
9                                                              9
10                                                            10
11                                                            11
12                                                            12
13                                                            13
14                                                            14
15                                                            15
16                                                            16
17                                                            17
18                                                            18
19                                                            19
20                                                            20
21                                                            21
22                                                            22
23                                                            23
24                                                            24
25                                                            25


                                                  Page 2                                                                   Page 4
1               Zoom deposition of HOLLY DAVIS, a              1           TRANSCRIPT OF PROCEEDINGS
2    witness in the above-entitled action, pursuant            2                        (Deposition Exhibit Nos. 15-23 were
3    to the Federal Rules of Civil Procedure,                  3            marked for identification.)
4    pursuant to Plaintiff, before Carla J. Van Roo,           4
5    Registered Professional Reporter and Certified            5
6    Realtime Reporter, in and for the State of                6
7    Wisconsin, at the aforementioned location and             7
8    date noted on previous page.                              8
9                                                              9                        MS. LEWISON: Hi, this is Attorney
10                                                            10            Brenda Lewison on behalf of the plaintiff, and
11                                                            11            we agree.
12                                                            12                        MR. STADLER: Ron Stadler on behalf of
13                                                            13            Milwaukee County, and we agree.
14                                                            14
15                                                            15                               HOLLY DAVIS
16                                                            16            Called for examination, being first duly sworn,
17                                                            17       was examined and testified as follows:
18                                                            18                         EXAMINATION
19                                                            19       BY MS. LEWISON:
20                                                            20       Q    Ms. Davis, where are you sitting right now?
21                                                            21       A    I'm in my bedroom.
22                                                            22       Q    Okay. And what is your current home address?
23                                                            23       A    1400 College Avenue, No. 3; Racine, Wisconsin,
24                                                            24            53403.
25                                                            25       Q    All right. Do you have another device with you,


                                                       CVR Reporting                                                      (1) Pages 1 - 4
     Case 2:18-cv-01835-WED Filedvanrooc@gmail.com
                                  09/21/20 Page 1 of 17 Document 54
                                                         Page 5                                                                     Page 7
1        like a phone or another computer?                            1           position that Ms. Davis is a representative of
2    A   I have my cellphone here, yes.                               2           the County?
3    Q   Could you turn it off, please?                               3                        MR. STADLER: Yes, because she was a
4    A   It's off.                                                    4           high-ranking official during the time of her
5    Q   It is? Okay.                                                 5           employment.
6    A   Yeah.                                                        6       BY MS. LEWISON:
7    Q   All right, perfect. Because we don't want any                7       Q   All right, then.
8        distractions and we don't want any recordings                8                        Did you speak with anybody else about
9        either.                                                      9           your testimony today?
10   A   No.                                                         10       A   I reached out to -- what is her name.
11   Q   All right. And we are not to have any texting               11       Q   Corporation Counsel?
12       back and forth with anybody during the                      12       A   Yeah, Corporation Counsel, just because I was
13       deposition either; okay? Thanks.                            13           alarmed because I hadn't heard anything from
14                     All right. If there's a loss of               14           anybody, and then all of a sudden I was being
15       connection, everything stops until we're all                15           subpoenaed, so I was concerned and then she put
16       reconnected. And I want you to know that there              16           me in contact with Ron, so that was it.
17       may be instances where opposing counsel will                17       Q   Did you talk with any other Milwaukee County
18       make objections, just like he would if we were              18           employees regarding your testimony today?
19       in front of a Court. However, because there's               19       A   No.
20       no judge here to rule on whether or not you have            20       Q   And what is your full name?
21       to answer my question or not, opposing counsel              21       A   Holly Jane Davis.
22       gets to make his objection but then you still               22       Q   Do you sometimes go by Holly Samuelson Davis?
23       have to answer.                                             23       A   That was my -- "Samuelson" is my maiden name,
24                     Do you understand?                            24           but I don't go by that.
25   A   Yes.                                                        25       Q   Okay. And where did you grow up?


                                                         Page 6                                                                     Page 8
1    Q   You'll let me know if you don't understand one               1       A   Racine.
2        of my questions?                                             2       Q   And did you graduate from high school in Racine?
3    A   Yes.                                                         3       A   I did.
4    Q   All right, then.                                             4       Q   What high school?
5                      If you need to take a break at any             5       A   Case High School.
6        time, just tell me and we'll take a break once               6       Q   And you went to undergraduate school; correct?
7        you've completed your response to any pending                7       A   I did.
8        question; okay?                                              8       Q   And where did you go to undergraduate school?
9    A   Okay.                                                        9       A   I went to several colleges, but graduated from
10   Q   You understand that you're under oath?                      10           University of Wisconsin-Parkside.
11   A   Yes.                                                        11       Q   And what was your major?
12   Q   And effectively what you're doing today is                  12       A   Sociology.
13       testifying?                                                 13       Q   Did you go to graduate school?
14   A   Yes.                                                        14       A   I did not.
15   Q   All right. Have you ever had your deposition                15       Q   Have you attended college all after you received
16       taken in the past?                                          16           your sociology degree?
17   A   No.                                                         17       A   No.
18   Q   Did you do anything to prepare for your                     18                        (Discussion held off the record.)
19       deposition today?                                           19       BY MS. LEWISON:
20   A   I spoke with Ron for about 30 minutes last week,            20       Q   Looking at Exhibit 15, does that look familiar
21       but that was it.                                            21           to you, Ms. Davis?
22   Q   All right. And what did you talk about?                     22       A   No.
23                     MR. STADLER: I'll object to that as           23       Q   So you haven't seen this particular job posting?
24       attorney/client privilege.                                  24       A   I don't think so, no.
25                     MS. LEWISON: So it's the County's             25       Q   Look at the content of it and see whether or not


                                                              CVR Reporting                                                        (2) Pages 5 - 8
         Case 2:18-cv-01835-WED Filedvanrooc@gmail.com
                                      09/21/20 Page 2 of 17 Document 54
                                                          Page 9                                                                     Page 11
1        that is or seems similar to the position                      1       A   Yes.
2        description for which you applied when you                    2       Q   When you operated the Department on Aging, what
3        applied to become the director of the Department              3           was your budget for that department?
4        on Aging.                                                     4       A   I'd say around $18 million.
5    A   It does not, to my knowledge, reflect a position              5       Q   In thinking back to Exhibit 15, the job posting,
6        description, but maybe a job posting.                         6           did that seem to accurately reflect your
7    Q   Okay. Does it sound like the job that you                     7           responsibilities as the director of the
8        applied for?                                                  8           Department on Aging?
9    A   Yeah.                                                         9       A   No, I think there was so much more than what
10                   Is there more of that?                           10           that was listed out as. So no, I don't think it
11   Q   Yeah, I'm trying to get it to move for me and                11           captured everything that went on in the
12       it's not.                                                    12           department. Little did I know.
13                   There is the second page.                        13       Q   So little did you know, you mean there was a lot
14   A   Yes. Yeah, yes.                                              14           more to the job than you understood when you
15   Q   Okay. All right, then.                                       15           accepted the position?
16                   And then we're going to look at                  16       A   Yes, as what happens with most jobs.
17       Exhibit 16. And I don't know what the scribbles              17       Q   All right, then.
18       are at the top, that's the way the document was              18                       Now, did someone contact you about
19       provided to me, but is this your resume?                     19           applying for the position of the director of the
20   A   It is.                                                       20           Department on Aging?
21   Q   And then looking here -- let's see, it's several             21       A   No.
22       pages. So here's the first page, the second                  22       Q   So how did you find out about the job?
23       page is blank, here's the third page, fourth                 23       A   I think I found it on Linked-In. I'm pretty
24       page, and fifth page.                                        24           sure that's where I was notified of it.
25                   Is that the resume that you submitted            25       Q   Okay. So why were you interested in leaving


                                                          Page 10                                                                    Page 12
1        in application for the position as director of                1           your job with the Department of Children &
2        the Department on Aging?                                      2           Families?
3    A   I would assume so. I don't have my actual email               3       A   Well, the department --
4        in front of me, but that looks like my resume.                4                       Well, the State was going through a
5    Q   Let's go back here. I don't know why it's doing               5           new process in how they were going to be
6        this. So the last position, it says Department                6           administering childcare subsidies, and I had had
7        of Children & Families, Milwaukee --                          7           a lot of success at the department and I didn't
8                    And I did not touch a thing. I don't              8           feel necessarily aligned with the direction that
9        know what happened here.                                      9           they were going and I wanted to be -- I knew
10                   Department of Children & Families,               10           that this was a huge undertaking and that the
11       Milwaukee, Wisconsin, 2010 to present.                       11           staff needed someone that was fully aligned and
12                   So was working for the Department of             12           ready to take on that task, and I knew that that
13       Children & Families the last job that you had                13           was not me. And I was ready for a new challenge
14       prior to becoming director of the Department on              14           in my life, so I thought it was time to move on.
15       Aging?                                                       15       Q   Now, when you received the offer of the position
16   A   It was.                                                      16           of the director of the Department on Aging, at
17   Q   And does your resume accurately reflect your                 17           that point you didn't have any experience
18       duties as the director of the -- let's see here,             18           dealing with aging issues; correct?
19       what does it say.                                            19       A   Not aging issues, but plenty of experience in
20   A   Milwaukee Early Care Administration.                         20           working with diverse populations, underserved
21   Q   Okay. And it says that you had 2.2 million as                21           populations, at-risk populations.
22       your operating budget. Does that sound right,                22       Q   Prior to your interview, did you do anything to
23       sitting here today?                                          23           prepare for the interview?
24   A   12.2.                                                        24       A   For the Department on Aging?
25   Q   I'm sorry 12.2, you're right.                                25       Q   I'm sorry, yes.


                                                               CVR Reporting                                                     (3) Pages 9 - 12
         Case 2:18-cv-01835-WED Filedvanrooc@gmail.com
                                      09/21/20 Page 3 of 17 Document 54
                                                           Page 13                                                                   Page 15
1    A   It's so long ago. We're talking six years ago                  1           to your interview?
2        now. I'm sure I did some background work. I                    2       A   I don't recall. I'm sure I did. If I was asked
3        wouldn't go into an interview without doing some               3           for them I certainly did.
4        research.                                                      4       Q   So you don't recall, sitting here today, whether
5    Q   And did you talk with anyone from the County                   5           or not you were asked for letters of reference?
6        about what was entailed in the job?                            6       A   I don't.
7    A   I couldn't say. I don't -- probably what was                   7       Q   Prior to your interview, had you ever met Luis
8        involved in the interview process, but not                     8           Padilla?
9        involved in the job per se.                                    9       A   I don't think so.
10   Q   Okay. Do you recall who Hector Colon is or was?               10       Q   Had you ever, prior to your interview, met Jim
11   A   I do.                                                         11           Sullivan?
12   Q   What position did he hold?                                    12       A   No.
13   A   He was the head of Health and Human Services,                 13       Q   Prior to your interview had you ever met Vi
14       the department.                                               14           Hawkins?
15   Q   Okay. For the County; right?                                  15       A   No.
16   A   Yes.                                                          16       Q   Prior to your interview had you ever met Jon
17   Q   And did you talk with him at all before you had               17           Janowski?
18       your interview?                                               18       A   I had spoken with Jon on the phone as he was in
19   A   It's a possibility. I don't recall a                          19           the beginning stages of the recruitment process,
20       conversation, but we worked in the same building              20           so as far as setting up the interviews and what
21       and I knew Hector, so it's a possibility, but I               21           was needed, but I had not met him face to face
22       can't recall a conversation.                                  22           or anything like that.
23   Q   When you say you worked in the same building,                 23       Q   Did you have any kind of phone screen interview
24       what building are you referring to?                           24           prior to your in-person interview?
25   A   The Coggs building.                                           25       A   There was a phone screen.


                                                           Page 14                                                                   Page 16
1    Q   At the corner of Vliet and 12th?                               1       Q   Okay. So there was a phone screen and there was
2    A   Yes.                                                           2           a first round of interviews and a second round
3    Q   Now, that was actually -- primarily County                     3           of interviews; correct?
4        departments were housed there; correct?                        4       A   Correct, and then a third round with County
5    A   No, it was primarily State.                                    5           Executive Abele.
6    Q   Primarily State.                                               6       Q   Was anybody else in that meeting between you --
7    A   Yup.                                                           7           that interview, perhaps we should call it,
8    Q   So there were some County and some State                       8           between you and County Executive Abele?
9        departments?                                                   9       A   Raisa Koltun may have been there. I can't
10   A   Correct.                                                      10           confirm that, though.
11   Q   In fact, you -- your offices were on the second               11       Q   But --
12       floor; right?                                                 12       A   It was not like the rest of the interviews.
13   A   For my bureau, yes.                                           13       Q   What do you mean it wasn't like the rest of the
14   Q   And then the Department on Aging was on the                   14           interviews?
15       third floor; is that right?                                   15       A   The first two interviews were with large panels
16   A   Correct.                                                      16           of people, so it was a much more scaled-down
17   Q   And when you were initially hired as the                      17           interview.
18       director for the department, you were actually                18       Q   Okay. About how long do you think you met with
19       the -- termed the interim director until you                  19           County Executive Abele when you were interviewed
20       were appointed; correct?                                      20           for the position?
21   A   Yes.                                                          21       A   I couldn't even say.
22   Q   You were appointed, but your appointment was                  22       Q   An hour?
23       confirmed by the County Board; correct?                       23       A   Sure, yes.
24   A   Correct.                                                      24       Q   Then once you became the director of the
25   Q   Did you provide any letters of reference prior                25           Department on Aging, did you meet with the


                                                                CVR Reporting                                                     (4) Pages 13 - 16
         Case 2:18-cv-01835-WED Filedvanrooc@gmail.com
                                      09/21/20 Page 4 of 17 Document 54
                                                          Page 17                                                                    Page 19
1        County Executive on a regular basis?                          1       Q   By anyone.
2    A   I was supposed to. I met with Raisa Koltun more               2       A   I felt that I was not given a chance initially
3        often than I met with the County Executive, but               3           by certain people. But as I got my sea legs and
4        we definitely had check-ins. I would not call                 4           grew into the job, I felt fine. I mean, there
5        them regular. They were scheduled regularly, we               5           were times with the Board of Supervisors -- I
6        did not meet regularly.                                       6           mean, there are lots of different entities that
7    Q   Do you recall, over the course of the time you                7           you're dealing with, whether it's constituents,
8        were the director, how many times you met with                8           obviously staff, the Board of Supervisors, so
9        the County Executive for your check-ins?                      9           there was an expectation. I think it was a
10   A   Like, you know, a one-on-one situation?                      10           surprise to certain people that I got the job
11   Q   Yeah.                                                        11           and I had to -- I had to prove myself in the
12   A   Yeah. Over the course of the time that I was                 12           job, which I'm okay with.
13       there, so over five years, or four years. I                  13       Q   So do you recall having a conversation with
14       couldn't even say. I don't know.                             14           Jonathan Brostoff and telling him that you felt
15   Q   Well, when did you start there?                              15           that you were treated unfairly?
16   A   In September of 2016.                                        16                       MR. STADLER: Brenda, I'm going to
17   Q   And when did you leave?                                      17           make an objection as to the relevance of all of
18   A   The end of 2019, so three years.                             18           this questioning about what happened after she
19   Q   And when you left in 2019, where did you go?                 19           was hired. The issue in this case is Ms. Arms'
20   A   A company called WRMA. It's out of Arlington,                20           claims that she was discriminated against, not
21       Virginia.                                                    21           anything about Ms. Davis and whether she was the
22   Q   And what do you -- or excuse me.                             22           best director, the worst director, or she left
23                   Are you still with them?                         23           for a good reason or bad reason. I think you're
24   A   Yes.                                                         24           wasting time by going down this path.
25   Q   And what do you do for them?                                 25       BY MS. LEWISON:


                                                          Page 18                                                                    Page 20
1    A   I'm a senior research manager.                                1       Q   And as I mentioned earlier, he gets to object
2    Q   And what does that mean?                                      2           but you still have to answer.
3    A   So this company gets Federal contracts -- bids                3       A   I only have had one conversation with Jonathan
4        for and receives Federal contracts. So the                    4           Brostoff as far as I can recall, and I don't
5        project that I'm on is in charge of technical                 5           think I would have said something like that to
6        assistance for all 50 states, territories, and                6           him, but I don't recall.
7        tribes on childcare subsidy, so I'm the manager               7       Q   All right. When you started as the interim
8        of that project.                                              8           director, were you instructed to contact Jon
9    Q   So you provide advice to these various entities               9           Janowski if you had questions about your new
10       about how to provide childcare subsidies?                    10           duties?
11   A   Within the CCDF laws, what they can and cannot               11       A   I don't recall, but that would seem logical.
12       do with the childcare subsidy, yes.                          12       Q   So then were you instructed not to contact
13   Q   Did you like being the director of the                       13           Stephanie Sue Stein?
14       Department on Aging?                                         14       A   I don't believe I was instructed not to, but I
15   A   Sometimes. I liked the work.                                 15           don't know why I would have.
16   Q   But why did you leave?                                       16       Q   But you did; right?
17   A   Well, I would say firstly, Chris -- County                   17       A   Eventually she and I would talk.
18       Executive Abele was not going to be running                  18       Q   Did anyone tell you not to contact Jonette Arms?
19       again, so there was a bit of instability and                 19       A   I don't recall. The problem with that was that
20       unsurity on my part, having been appointed.                  20           Jonette -- not the problem, but just the
21                   But secondly, I was -- I was tired of            21           situation with that was when I came into my
22       the job. I was ready to make a move.                         22           position, Jonette was on leave, so I don't -- I
23   Q   Did you believe that you were treated unfairly               23           mean, we don't contact people when they're on
24       as the director of the Department on Aging?                  24           leave unless it had to do with the leave.
25   A   By whom?                                                     25                       So if I reached out to Jonette, it


                                                               CVR Reporting                                                      (5) Pages 17 - 20
         Case 2:18-cv-01835-WED Filedvanrooc@gmail.com
                                      09/21/20 Page 5 of 17 Document 54
                                                           Page 21                                                                     Page 23
1        would have been in that very limited, I think,                 1           February 19 and all her documents in file
2        capacity, but I don't recall.                                  2           folders that IMSD retrieved are empty. I need
3    Q   All right. Now, Jon Janowski is somebody who                   3           to obtain all deleted documents."
4        eventually became the director of administration               4                       And then you write to the service
5        in the Department on Aging; correct?                           5           desk, "Hello, I'm not sure what the email below
6    A   Yes.                                                           6           means. Randy Kohl was an employee as of
7    Q   And he wasn't your first choice for that                       7           February 19."
8        position; correct?                                             8                       Then you emailed Jon Janowski and say,
9    A   I don't recall.                                                9           "Can we talk about what this actually means?"
10   Q   Do you recall having a meeting with staff on or               10                       So do you remember this whole string
11       about March 9 of 2017 to tell them that Jon had               11           of emails and what this was about?
12       been hired as the new director of                             12       A   Not really. I'd like to read it again.
13       administration?                                               13       Q   Sure. Do you want to read from the bottom up?
14   A   I recall having -- I don't know what meeting                  14       A   Yeah, maybe.
15       that was. Could you tell me what meeting that                 15       Q   Okay. So this -- where is --
16       was?                                                          16       A   It's hard to see because there's no -- like this
17   Q   I don't know.                                                 17           says, "Good morning, I need some clarification
18   A   I had a meeting with a smaller group of folks.                18           on a response," but it doesn't say who it's
19       This is what I'm going to assume we're talking                19           from.
20       about from the area agency on aging to tell them              20       Q   Well, that's because it's from you.
21       who I had hired for the position.                             21       A   Okay, down there. Let me see. So I sent it --
22   Q   And isn't it true that during that meeting you                22           "I need some clarification on a request that was
23       informed them that he was not your first choice?              23           submitted back in February," which is when
24   A   I don't recall that. I don't know why I would                 24           Ms. Arms was still there, I'm assuming?
25       say something like that.                                      25       Q   She was.


                                                           Page 22                                                                     Page 24
1    Q   Do you know, was there an interview process for                1       A   Okay. I restored -- and then the one above that
2        that position?                                                 2           was Jonette's, okay. And then if you could go
3    A   There was.                                                     3           up.
4    Q   Do you recall who else applied?                                4                       So October 4th I contacted IMSD and
5    A   I don't.                                                       5           said -- wait.
6    Q   Did you participate in the interviews for that                 6                       Oh, so IMSD said this is the request
7        position?                                                      7           that they found. And then I said to Jon, "Can
8    A   Of course.                                                     8           we talk about what this actually means."
9    Q   And you don't remember anything about the other                9                       So what are you asking me?
10       applicants?                                                   10       Q   First of all, do you remember this set of
11   A   I don't.                                                      11           emails?
12   Q   Okay. Let's take a look at Exhibit No. 17. So                 12       A   I mean, vaguely. Vaguely. I think I was trying
13       this is an email string, and I'm -- it's an                   13           to probably piece together --
14       email string about something that happened,                   14                       I was trying to learn my position with
15       actually, while Jonette Arms was still the                    15           no help, basically, so I was probably requesting
16       interim director. Let's see here.                             16           information. I really am vague on this.
17                    Looking at the bottom of the first               17       Q   Do you recall that you had a position available
18       page, it says -- no, that's your email. We're                 18           as -- hold on here, let me make sure I get it
19       on the second page. Something about how                       19           right.
20       "Randy's documents, files, and folders I wrote                20                       Do you recall that you had a position
21       that I suspected he may have deleted documents.               21           available as the resource center director?
22       Given that many folders are empty, my suspicion               22       A   Yes.
23       is correct. Can you retrieve all documents                    23       Q   And do you recall that Randy Kohl was an
24       Randy Kohl may have deleted. The same is for                  24           applicant for that position?
25       Lisamarie Arnold. Her employment ended on                     25       A   Yes.


                                                                CVR Reporting                                                   (6) Pages 21 - 24
         Case 2:18-cv-01835-WED Filedvanrooc@gmail.com
                                      09/21/20 Page 6 of 17 Document 54
                                                           Page 25                                                                     Page 27
1    Q   Do you recall that Jon Janowski wanted him to                  1           dealing with issues specific to your department?
2        get the position?                                              2       A   "County Executive staff" meaning who?
3    A   I believe so.                                                  3       Q   Any of the County Executive staff: Raisa
4    Q   So did you learn about Mr. Kohl having deleted                 4           Koltun, Claire Zuehlke (phonetic), Jon Janowski.
5        files from the Department on Aging records                     5           I mean, he eventually become an employee of the
6        during the course of that application process?                 6           Department on Aging, but at the time you were
7    A   I don't recall when I -- I don't know the                      7           hired I believe he was still part of the
8        timeframe.                                                     8           Milwaukee County Executive staff.
9    Q   So did Mr. Kohl get the resource center director               9                       Did you interview any of those folks?
10       position?                                                     10       A   Yes. Raisa Koltun was chief of staff, so I met
11   A   He did not.                                                   11           with her regularly and had a lot of conversation
12   Q   So did Jon Janowski develop the recruitment                   12           with her as I tried to sort through my new job.
13       process for the resource center director?                     13       Q   Any of those people contact your staff without
14                     MR. STADLER: Brenda, I'm just going             14           letting you know?
15       to object again. We're 50 minutes into this                   15       A   I don't know.
16       deposition and we haven't talked about anything               16       Q   So sitting here today, you can't think of any
17       relating to the lawsuit yet. This is a waste of               17           times where Claire Zuehlke (phonetic), for
18       time.                                                         18           example, contacted Vonda -- what was her last
19                     MS. LEWISON: I understand your                  19           name?
20       objection.                                                    20       A   Nyang.
21   BY MS. LEWISON:                                                   21       Q   Nyang.
22   Q   Can you please answer the question, please?                   22       A   I don't recall that. I mean, it wouldn't be
23   A   Did Jon Janowski help me with the resource                    23           usual, I don't think, if Claire had a question
24       center director recruitment?                                  24           about the Commission on Aging. I mean, it
25   Q   Yes.                                                          25           wouldn't be unusual, probably, for her to reach


                                                           Page 26                                                                     Page 28
1    A   I would say he probably did.                                   1           out to Vonda.
2    Q   And did he also help you with the recruitment                  2       Q   But you don't have any recollection, sitting
3        for the fiscal director?                                       3           here today, of that having happened?
4    A   Again, I would say he -- I mean, he for sure                   4       A   No.
5        participated in the interview process. Is that                 5       Q   Let's look at these exhibits. So this is
6        what you're asking?                                            6           another email string.
7    Q   I was going to ask that as well, but --                        7       A   Okay.
8    A   Yes.                                                           8       Q   So starting at the bottom, it looks like it's an
9    Q   Do you know, did he actually participate and                   9           email to Susan Chase, or maybe it's from Susan
10       develop any kind of questions and answer key for              10           Chase.
11       either of those positions for the interviews?                 11       A   Can we up the percentage on this? It's so tiny.
12   A   I don't recall. I worked with HR to develop                   12                       (Discussion held off the record.)
13       questions. Those are all vetted through HR, so                13                       THE WITNESS: I would like to take a
14       I probably asked for former -- prior questions,               14           break when we're done with this one.
15       although the system I don't think was as tight                15       BY MS. LEWISON:
16       as it could have been. I mean, I reached out                  16       Q   Okay. That's fine. All right, then.
17       to, I think, other directors to --                            17                       So "Here is the letter that was sent
18                     It was a comprehensive -- I mean,               18           out today." That's Susan Chase.
19       again, I was learning how the County does their               19                       And then you respond, "So...now what?
20       process, so I reached out to colleagues and HR,               20           Where do we go from here?"
21       and ultimately the questions are approved by HR               21                       And then Matthew Hanchek says, "For
22       before we go ahead with the interviews.                       22           my/Sue's part, we've determined that her ongoing
23   Q   During the time that you were the director of                 23           absence is not protected under the ADA or FMLA.
24       the Department on Aging, did the County                       24           That is the extent of my authority on the
25       Executive staff deal with you directly when                   25           matter, and effectively places the employment


                                                                CVR Reporting                                                     (7) Pages 25 - 28
         Case 2:18-cv-01835-WED Filedvanrooc@gmail.com
                                      09/21/20 Page 7 of 17 Document 54
                                                           Page 29                                                                    Page 31
1        decision back in your hands. I confirmed that                  1           say. I'm not trying to be -- I'm really not
2        Jonette is unclassified, and as such, she's an                 2           trying to be funny about any of this, I just
3        at-will employee. Luis and his team are the                    3           don't remember a lot of this. There was so much
4        best resources for supporting you and helping to               4           that happened in those three years, an unusual
5        execute your decision. Let me know if I can be                 5           amount of activity from start to finish.
6        of further instance."                                          6                       So asking me things -- I'm doing my
7                    So based upon his response, was it                 7           best, but asking me things that happened at the
8        your conclusion that the decision to discharge                 8           very, very beginning when I was brand new, I
9        Ms. Arms or not was up to you?                                 9           just don't remember a lot of it.
10   A   Firstly, Ms. Arms was not discharged, so that's               10       Q   All right. So you wanted to take a break, so
11       not even a question. Secondly, nothing in the                 11           why don't we --
12       County happens unilaterally. There's multiple                 12       A   Yes, I'll be right back.
13       inputs before a decision is made.                             13       Q   -- take five minutes.
14   Q   Okay. So was --                                               14                       (Off the record.)
15                   What happened? What was the decision              15       BY MS. LEWISON:
16       that was made by you, if any?                                 16       Q   And can you --
17   A   It's hard to know. There was so much back and                 17                       I'm going to show you what's been
18       forth, so I don't know if this is like the                    18           marked as Exhibit 19 -- maybe I'm going to show
19       final, final decision point. Because from what                19           you what's been marked as Exhibit 19.
20       I remember, Ms. Arms wanted more time, then it                20                       So here it says --
21       came back and said an indefinite amount of time.              21                       I believe this is an email from you to
22       So the question posed to me was can you wait                  22           Lori Brown and you copied Raisa Koltun on it.
23       indefinitely to fill this role. And the answer                23           And you say, "Hi all, After thinking more about
24       was no, I can't wait indefinitely. I'm new, I                 24           the proposed direction we are going with
25       don't have someone in a deputy role, I don't                  25           Jonette's return, I am going to ask that we wait


                                                           Page 30                                                                    Page 32
1        have a fiscal director, and I don't have a                     1           on sending out any further communication until
2        resource center director, and I can't -- I need                2           Raisa (& possibly Chris) can lay eyes on it and
3        someone in that role.                                          3           approve. I would rather wait to be sure that
4    Q   So wasn't it, in fact, that her request was that               4           everyone is all on the same page. Raisa, I've
5        she didn't know when she could be able to return               5           attached the letter for your review. Thanks for
6        to work but that she was asking for leave until                6           all of your help Lori - I do truly appreciate
7        at least March of 2017?                                        7           it!"
8    A   There was some conversation about that, but then               8                       Do you see that?
9        there was another document, I think, that came                 9       A   Yes.
10       from her doctor or from an FMLA source, I'm not               10       Q   Okay. What was the proposed direction you were
11       quite sure. But there was something that said                 11           referring to here?
12       "indefinitely"; and that was the problem, was                 12       A   I can't recall. I would assume it was asking
13       the "indefinitely" part.                                      13           Ms. Arms to come back to work.
14   Q   And you don't recall that she had -- she had                  14       Q   Do you know whether or not Mr. Abele actually
15       provided information to the County that she                   15           had any input to this whole process?
16       might be able to return as earlier as January?                16       A   I don't know. I have no idea.
17   A   I don't recall that. I don't know.                            17       Q   Do you believe that whatever it was -- whatever
18   Q   So eventually she did resign; right?                          18           action you were going to be taking Raisa Koltun
19   A   She did.                                                      19           had approved of?
20   Q   And then how long did it take for you to find                 20       A   Had approved of it? Is that what you said?
21       somebody to fill her role?                                    21       Q   Yeah.
22   A   I don't know, when did she resign and when did                22       A   Yes, I would assume so. I don't know. Yeah, I
23       Jon come into the position? I don't remember.                 23           would assume so.
24   Q   Okay.                                                         24       Q   It says the attachment is "Resig in Absentia
25   A   That's how long it took. I don't know what to                 25           Arms October 2016." What was that, if you


                                                                CVR Reporting                                                      (8) Pages 29 - 32
         Case 2:18-cv-01835-WED Filedvanrooc@gmail.com
                                      09/21/20 Page 8 of 17 Document 54
                                                          Page 33                                                                     Page 35
1        recall?                                                       1           that might be good, let me know?"
2    A   I would assume that it was a letter stating that              2                       So were you relieved when Jonette Arms
3        she needed to come back to work within a                      3           resigned?
4        specified time or we would consider her resigned              4       A   I would have been relieved if Jonette would have
5        in absentia.                                                  5           come back to work too. I just needed help. All
6                   MS. LEWISON: Carla, can you bring up               6           I needed was someone in the position.
7        Exhibit No. 20.                                               7       Q   And he recommends Jill Knight?
8    BY MS. LEWISON:                                                   8       A   Uh-huh.
9    Q   All right. And Ms. Davis, it appears that this                9       Q   So did you hire Jill Knight?
10       is the letter that would have been the                       10       A   No.
11       attachment to Exhibit No. 19? Do you think it                11       Q   Did you try to hire Jill Knight?
12       was?                                                         12       A   I don't believe so. I don't remember who was in
13   A   I don't have any inclination what that --                    13           the interview process. I don't remember who
14                  No, I'm not going to say that. I                  14           applied, so...
15       don't know what it is.                                       15       Q   Why did you go through an interview process
16   Q   Okay. But it is a letter from you to Ms. Arms                16           rather than just appointing somebody?
17       about resignation in absentia; right?                        17       A   Because there would have been large scrutiny,
18   A   It is.                                                       18           which there was anyway surrounding the position,
19                  MS. LEWISON: Ms. Van Roo, can you                 19           so I wanted to -- plus I didn't --
20       pull up Exhibit 21.                                          20                       I was new to the department. I wanted
21   BY MS. LEWISON:                                                  21           to understand who folks were, where they were
22   Q   So here you are, the top of Exhibit No. 21,                  22           coming from, what kind of applicants I might
23       saying, "I would have NO idea how to run that                23           have. So there's nothing wrong with going
24       workgroup." From the email below it appears                  24           through an interview process. It seems more
25       that it's a workgroup related to underserved                 25           safe to do than not.


                                                          Page 34                                                                     Page 36
1        populations. "Who is on it? Can it be                         1       Q   All right. Then looking at Exhibit No. 23, this
2        rescheduled? Is there documentation of what's                 2           is an email from someone, I don't know who
3        happened in the past? Is it critical that we                  3           "czyks8" is, but it's to you and many other
4        meet in the next few months?"                                 4           people. I think they must have hit "Reply all"
5                   Is this an example of one of those                 5           to your earlier email, because you're informing
6        things where you just had nobody to provide you               6           them that Ms. Arms had resigned.
7        with any guidance about what it was that you                  7                       But this person says "Sad to hear.
8        needed to do?                                                 8           Jonette's knowledge will be hard to replace."
9    A   Yes.                                                          9                       Do you see that?
10   Q   Sitting here today, do you know what the --                  10       A   Yes.
11   A   I'm sorry, you blanked out.                                  11       Q   Did you hear from other people that Jonette Arms
12           (Zoom connection lost, off the record.)                  12           would be a loss to the -- or was a loss to the
13   BY MS. LEWISON:                                                  13           Department on Aging?
14   Q   Sitting here today, do you know what the                     14       A   I don't recall specifics, but I'm sure I did.
15       Underserved Populations Workgroup is?                        15       Q   Did you hear from anyone that they were glad to
16   A   I was not involved with that workgroup.                      16           see her go?
17   Q   Okay. All right.                                             17       A   I'll say the same response. I don't remember
18                  Exhibit 22, if you go to page 2, you              18           specifics, but I'm sure I did.
19       will see that it's an email from Tom Hlavacek to             19       Q   In terms of the people who were glad to see her
20       you, Ms. Davis, saying "Hi Holly - Hope all is               20           go, do you recall anything that they told you
21       well. I heard that Jonette has officially                    21           about why they were glad to see her go?
22       resigned - good news right?"                                 22       A   No, I don't recall specifics of why anyone was
23                  And then looking at the bottom of                 23           or wasn't glad to see her go.
24       page 1 you say, "Yes...she has resigned, now we              24       Q   You were aware that she had filed a
25       can at least move forward. If you know anyone                25           discrimination suit against -- or complaint


                                                               CVR Reporting                                                       (9) Pages 33 - 36
         Case 2:18-cv-01835-WED Filedvanrooc@gmail.com
                                      09/21/20 Page 9 of 17 Document 54
                                                            Page 37                                                                      Page 39
1         against the County; right?                                     1       A   Okay, go ahead and do that.
2    A    At some point for sure.                                        2                        MR. STADLER: We'd be happy to address
3    Q    Do you remember whether that was before or after               3           that with the Court, Brenda.
4         you sent her the letter telling her that if she                4                        MS. LEWISON: Okay. All right, then.
5         did not return by November 1st she would be                    5                        Let me double-check and see if I have
6         considered resigning in absentia?                              6           any other questions.
7    A    I have no idea timeframe on that. I couldn't                   7                        Tell you what, let's take five, I'll
8         even say. I really couldn't.                                   8           consult with Ms. Arms and see what she has to
9    Q    Ms. Davis, how would you describe your race?                   9           say.
10   A    Black.                                                        10                        (Off the record.)
11   Q    What race or races are your parents?                          11                        MS. LEWISON: I don't have any more
12   A    My parents are both white, because I'm adopted.               12           questions.
13   Q    And what did they do, if anything, to try to                  13                        Do you have any questions,
14        integrate you into the African-American                       14           Mr. Stadler?
15        community in Racine?                                          15                        MR. STADLER: I have none.
16   A    Okay, I honestly don't know what this has to do               16                        MS. LEWISON: All right, then, I think
17        with anything how my parents raised me. This                  17           we have concluded our deposition for today.
18        is --                                                         18                        (Whereupon, the proceedings concluded
19                    MR. STADLER: Brenda, I'm going to                 19           at 3:32 p.m.)
20        offer an objection. You're being far too                      20
21        intrusive on a witness on an issue that has no                21
22        relevance in this case, and I think it's purely               22
23        harassment --                                                 23
24                    THE WITNESS: It's disgusting,                     24
25        actually.                                                     25


                                                            Page 38                                                                      Page 40
1                     MR. STADLER: -- for you for ask these              1
2         types of questions of a witness.                               2
3    BY MS. LEWISON:                                                     3
4    Q    I understand your objection--and I understand                  4                        I, Carla J. Van Roo, Registered
5         your objection as well, Ms. Davis--but I am                    5           Professional Reporter and Notary Public in and
6         sorry, I have to ask these questions.                          6           for the State of Wisconsin, do hereby certify
7                     Being black is more than a matter of               7           that I have carefully compared the foregoing
8         race. It's a matter of culture as well.                        8           pages with my stenographic notes, and that the
9    A    Oh, the white woman is going to tell me that                   9           same is a true and correct transcript.
10        being black -- what being black is about.                     10                        I further certify that I am not a
11   Q    I'm a representative for my client, and I'm sure              11           relative or employee or attorney or counsel of
12        she would --                                                  12           any of the parties, or a relative or employee of
13   A    And she is representative of all black people in              13           such attorney or counsel, or financially
14        America too; right? This is a really triggering               14           interested directly or indirectly in said
15        question to me. I have spent my entire life                   15           action.
16        having to defend myself to white people and to                16                        Dated at Milwaukee, Wisconsin, on this
17        black people. I find this offensive. It's no                  17           ________ day of ____________________, 2020.
18        one's business what my parents -- how my parents              18
19        raised me. Sorry.                                             19
20   Q    So you're refusing to answer and if I want an                 20
21        answer to that question I would have to do a                  21
22        motion to compel?                                             22
23   A    Whatever that means.                                          23
24   Q    A motion to compel can provide me with an order               24
25        from the Court that you answer the question.                  25


                                                                 CVR Reporting                                                    (10) Pages 37 - 40
         Case 2:18-cv-01835-WED Filed vanrooc@gmail.com
                                      09/21/20 Page 10 of 17 Document 54
{PLAINTIFF} v.                                                                                              {WITNESSNAME}
{DEFENDANT}                                                                                                         {DATE}

                        31 [1] 3/8                 agency [1] 21/20           approved [3] 26/21     bad [1] 19/23
                        33 [2] 3/9 3/10            aging [23] 1/9 3/4 9/4      32/19 32/20           based [1] 29/7
 BY MS. LEWISON:
                        330 [1] 2/15                10/2 10/15 11/2 11/8      April [1] 40/23        basically [1] 24/15
 [11] 4/19 7/6 8/19
                        34 [1] 3/11                 11/20 12/16 12/18         are [16] 4/20 5/11 9/18basis [1] 17/1
 19/25 25/21 28/15
                        36 [1] 3/12                 12/19 12/24 14/14          13/24 17/23 19/6 22/22became [2] 16/24 21/4
 31/15 33/8 33/21 34/13
                        3:32 [2] 1/15 39/19         16/25 18/14 18/24 21/5     23/2 24/9 26/13 26/21 because [11] 5/7 5/19
 38/3
                                                    21/20 25/5 26/24 27/6      29/3 31/24 33/22 37/117/3 7/12 7/13 23/16
 MR. STADLER: [9]       4                           27/24 36/13                37/12                 23/20 29/19 35/17 36/5
 4/12 6/23 7/3 19/16
                        4th [1] 24/4               ago [2] 13/1 13/1          area [1] 21/20         37/12
 25/14 37/19 38/1 39/2
                                                   agree [2] 4/11 4/13        Arlington [1] 17/20    become [2] 9/3 27/5
 39/15                  5                          agreement [2] 4/7 4/8      ARMS [15] 1/5 2/18     becoming [1] 10/14
 MS. LEWISON: [8] 4/9 50 [2] 18/6 25/15
                                                   ahead [2] 26/22 39/1        20/18 22/15 23/24 29/9bedroom [1] 4/21
 6/25 25/19 33/6 33/19 53202 [1] 2/16
                                                   alarmed [1] 7/13            29/10 29/20 32/13     been [10] 16/9 18/20
 39/4 39/11 39/16       53203 [1] 2/12             aligned [2] 12/8 12/11      32/25 33/16 35/2 36/6 21/1 21/12 26/16 31/17
 THE WITNESS: [2]       53403 [1] 4/24             all [38] 1/18 4/25 5/7      36/11 39/8            31/19 33/10 35/4 35/17
 28/13 37/24            560 [1] 2/15                5/11 5/14 5/15 6/4 6/15   Arms' [1] 19/19        before [5] 2/4 13/17
$                       6                           6/22 7/7 7/14 8/15 9/15   Arnold [1] 22/25       26/22 29/13 37/3
$18 [1] 11/4                                        11/17 13/17 18/6 19/17    around [1] 11/4        beginning [2] 15/19
                        633 [1] 2/12                20/7 21/3 22/23 23/1      arrangement [1] 4/6    31/8
$18 million [1] 11/4
                                                    23/3 24/10 26/13 28/16    ARTHUR [1] 2/11        behalf [4] 2/13 2/17
                        A
0                                                   31/10 31/23 32/4 32/6     as [34] 4/17 6/23 10/1 4/10 4/12
                        Abele [5] 16/5 16/8         33/9 34/17 34/20 35/5      10/18 10/21 11/7 11/10being [7] 4/16 7/14
002572 [1]   3/12        16/19 18/18 32/14
002629 [1]   3/7                                    36/1 36/4 38/13 39/4       11/16 14/17 15/18     18/13 37/20 38/7 38/10
                        able [2] 30/5 30/16         39/16                      15/20 15/20 18/24 19/338/10
002700 [1]   3/10       about [29] 6/20 6/22
002712 [1]   3/8                                   also [2] 2/18 26/2          19/17 20/1 20/4 20/4  believe [7] 18/23 20/14
                         7/8 11/18 11/22 13/6      although [1] 26/15          20/7 21/12 23/6 24/18 25/3 27/7 31/21 32/17
002713 [1]   3/9         16/18 18/10 19/18
002789 [1]   3/6                                   am [5] 4/5 24/16 31/25      24/21 26/7 26/15 26/1635/12
                         19/21 20/9 21/11 21/20     38/5 40/10                 27/12 29/2 30/16 30/16below [2] 23/5 33/24
002931 [1]   3/11        22/9 22/14 22/19 23/9     America [1] 38/14           31/18 31/19 38/5 38/8 best [3] 19/22 29/4
1                        23/11 24/8 25/4 25/16     American [1] 37/14         ask [4] 26/7 31/25 38/131/7
                         27/24 30/8 31/2 31/23     amount [2] 29/21 31/5       38/6                  between [2] 16/6 16/8
12.2 [2] 10/24 10/25     33/17 34/7 36/21 38/10
12th [1] 14/1                                      another [4] 4/25 5/1       asked [3] 15/2 15/5    bids [1] 18/3
                        above [2] 2/2 24/1          28/6 30/9                  26/14                 bit [1] 18/19
1400 [1] 4/23
                        above-entitled [1] 2/2     answer [9] 5/21 5/23       asking [6] 24/9 26/6   black [6] 37/10 38/7
1410 [1] 2/12
                        absence [1] 28/23           20/2 25/22 26/10 29/23     30/6 31/6 31/7 32/12  38/10 38/10 38/13
15 [3] 3/3 8/20 11/5
                        absentia [4] 32/24 33/5     38/20 38/21 38/25         assistance [1] 18/6    38/17
15-23 [1] 4/2
                         33/17 37/6                anybody [4] 5/12 7/8       assume [6] 10/3 21/19  blank [1] 9/23
16 [2] 3/5 9/17
                        accepted [1] 11/15          7/14 16/6                  32/12 32/22 32/23 33/2blanked [1] 34/11
17 [2] 3/6 22/12
                        accurately [2] 10/17       anyone [6] 13/5 19/1       assuming [1] 23/24     Board [3] 14/23 19/5
18 [1] 3/7
                         11/6                       20/18 34/25 36/15         at-risk [1] 12/21      19/8
1835 [1] 1/7
                        acknowledge [1] 4/5         36/22                     at-will [1] 29/3       both [1] 37/12
19 [6] 3/8 23/1 23/7
                        action [3] 2/2 32/18       anything [10] 6/18         attached [1] 32/5      bottom [4] 22/17 23/13
 31/18 31/19 33/11
                         40/15                      7/13 12/22 15/22 19/21    attachment [2] 32/24   28/8 34/23
1st [1] 37/5
                        activity [1] 31/5           22/9 25/16 36/20 37/13     33/11                 brand [1] 31/8
2                       actual [1] 10/3             37/17                     attended [1] 8/15      break [4] 6/5 6/6 28/14
                        actually [8] 14/3 14/18    anyway [1] 35/18           attorney [4] 4/9 6/24  31/10
2.2 million [1] 10/21
                         22/15 23/9 24/8 26/9      Appeared [3] 1/18 2/13      40/11 40/13           BRENDA [6] 2/11 4/10
20 [3] 1/14 3/9 33/7
                         32/14 37/25                2/17                      attorney/client [1] 6/24
                                                                                                     19/16 25/14 37/19 39/3
2010 [1] 10/11
                        ADA [1] 28/23              appears [2] 33/9 33/24     attorneys [1] 4/4      bring [1] 33/6
2016 [2] 17/16 32/25
                        address [2] 4/22 39/2      applicant [1] 24/24        August [1] 1/14        Brostoff [2] 19/14 20/4
2017 [2] 21/11 30/7
                        administering [1] 12/6     applicants [2] 22/10       authority [1] 28/24    Brown [1] 31/22
2019 [2] 17/18 17/19
                        administration [3]          35/22                     available [2] 24/17    budget [2] 10/22 11/3
2020 [2] 1/14 40/17
                         10/20 21/4 21/13          application [2] 10/1        24/21                 building [4] 13/20
2024 [1] 40/23
                        adopted [1] 37/12           25/6                      Avenue [3] 2/12 2/15   13/23 13/24 13/25
21 [3] 3/10 33/20 33/22
                        advice [1] 18/9            applied [5] 9/2 9/3 9/8     4/23                  bureau [1] 14/13
22 [3] 3/6 3/11 34/18
                        aforementioned [1]          22/4 35/14                aware [1] 36/24        business [1] 38/18
23 [3] 3/12 4/2 36/1
                         2/7                       applying [1] 11/19                                but [39] 5/22 6/21 7/24
26 [1] 40/23
28 [1] 3/7
                        African [1] 37/14          appointed [3] 14/20        B                      8/9 9/6 9/19 10/4 12/19
                        African-American [1]        14/22 18/20               back [11] 5/12 10/5    13/8 13/20 13/21 14/22
2:00 [1] 1/15
                         37/14                     appointing [1] 35/16       11/5 23/23 29/1 29/17 15/21 16/11 17/3 18/16
2:18-cv-1835 [1] 1/7
                        again [5] 18/19 23/12      appointment [1] 14/22      29/21 31/12 32/13 33/3 18/21 19/3 20/2 20/6
3                        25/15 26/4 26/19          appreciate [1] 32/6        35/5                   20/11 20/14 20/16
30 [1] 6/20             against  [3] 19/20 36/25   approve [1] 32/3           background [1] 13/2    20/20 21/2 23/18 26/7
                         37/1

        Case 2:18-cv-01835-WED Filed 09/21/20 Page 11 of 17 Document
                                                                  (11)54
                                                                       BY MS. LEWISON: - but
{PLAINTIFF} v.                                                                                                   {WITNESSNAME}
{DEFENDANT}                                                                                                              {DATE}

B                         Colon [1] 13/10            30/15 37/1 40/2           director [27] 9/3 10/1     emails [2] 23/11 24/11
                          come [4] 30/23 32/13      County's [1] 6/25          10/14 10/18 11/7 11/19     employee [5] 23/6 27/5
but... [12] 27/6 28/2
                           33/3 35/5                course [4] 17/7 17/12      12/16 14/18 14/19           29/3 40/11 40/12
30/6 30/8 30/11 31/7
                          coming [1] 35/22           22/8 25/6                 16/24 17/8 18/13 18/24     employees [1] 7/18
33/16 36/3 36/7 36/14
                          commission [2] 27/24      COURT [4] 1/3 5/19         19/22 19/22 20/8 21/4      employment [3] 7/5
36/18 38/5
                           40/23                     38/25 39/3                21/12 22/16 24/21 25/9      22/25 28/25
C                         communication [1]         critical [1] 34/3          25/13 25/24 26/3 26/23     empty [2] 22/22 23/2
call [2] 16/7 17/4         32/1                     CRR [1] 1/20               30/1 30/2                  end [1] 17/18
called [2] 4/16 17/20     community [1] 37/15       culture [1] 38/8           directors [1] 26/17        ended [1] 22/25
came [3] 20/21 29/21      company [2] 17/20         current [1] 4/22           discharge [1] 29/8         entailed [1] 13/6
 30/9                      18/3                     cv [2] 1/7 3/5             discharged [1] 29/10       entire [1] 38/15
can [16] 18/11 20/4       compared [1] 40/7         czyks8 [1] 36/3            discriminated [1]          entities [2] 18/9 19/6
 22/23 23/9 24/7 25/22    compel [2] 38/22 38/24                               19/20                      entitled [1] 2/2
                          complaint [1] 36/25       D                          discrimination [1]         even [4] 16/21 17/14
 28/11 29/5 29/22 31/16
                          completed [1] 6/7         date [1] 2/8               36/25                       29/11 37/8
 32/2 33/6 33/19 34/1
                          comprehensive [1]         Dated [1] 40/16            Discussion [2] 8/18        eventually [4] 20/17
 34/25 38/24
                           26/18                    DAVIS [13] 1/13 2/1        28/12                       21/4 27/5 30/18
can't [6] 13/22 16/9
                          computer [1] 5/1          4/15 4/20 7/1 7/21 7/22    disgusting [1] 37/24       ever [5] 6/15 15/7
 27/16 29/24 30/2 32/12
                          concerned [1] 7/15        8/21 19/21 33/9 34/20      distractions [1] 5/8        15/10 15/13 15/16
cannot [1] 18/11
                          concluded [2] 39/17       37/9 38/5                  DISTRICT [2] 1/3 1/4       everyone [1] 32/4
capacity [1] 21/2
                           39/18                    Davis's [1] 3/5            diverse [1] 12/20          everything [2] 5/15
captured [1] 11/11
                          conclusion [1] 29/8       day [1] 40/17              do [46]                     11/11
Care [1] 10/20
                          confirm [1] 16/10         deal [1] 26/25             doctor [1] 30/10           examination [2] 2/20
carefully [1] 40/7
                          confirmed [2] 14/23       dealing [3] 12/18 19/7     document [2] 9/18           4/16
Carla [5] 1/20 2/4 33/6
                           29/1                     27/1                       30/9                       examined [1] 4/17
 40/4 40/19
                          connection [2] 5/15       decision [6] 29/1 29/5     documentation [1]          example [2] 27/18 34/5
case [4] 1/7 8/5 19/19
                           34/12                    29/8 29/13 29/15 29/19     34/2                       excuse [1] 17/22
 37/22
                          consent [1] 4/6           defend [1] 38/16           documents [5] 22/20        execute [1] 29/5
CCDF [1] 18/11
                          consider [1] 33/4         Defendant [2] 1/10         22/21 22/23 23/1 23/3      Executive [11] 16/5
cellphone [1] 5/2
                          considered [1] 37/6       2/17                       does [8] 8/20 9/5 9/7       16/8 16/19 17/1 17/3
center [5] 24/21 25/9
                          constituents [1] 19/7     definitely [1] 17/4        10/17 10/19 10/22 18/2      17/9 18/18 26/25 27/2
 25/13 25/24 30/2
                          consult [1] 39/8          degree [1] 8/16            26/19                       27/3 27/8
certain [2] 19/3 19/10
                          contact [7] 7/16 11/18    deleted [4] 22/21 22/24    doesn't [1] 23/18          Exh [9] 3/3 3/5 3/6 3/7
certainly [1] 15/3
                           20/8 20/12 20/18 20/23   23/3 25/4                  doing [4] 6/12 10/5         3/8 3/9 3/10 3/11 3/12
Certified [2] 2/5 40/20
                           27/13                    department [31] 1/9        13/3 31/6                  EXHIBIT [14] 3/2 4/2
certify [2] 40/6 40/10
                          contacted [2] 24/4        3/3 9/3 10/2 10/6 10/10    don't [68]                  8/20 9/17 11/5 22/12
chain [6] 3/6 3/7 3/9
                           27/18                    10/12 10/14 11/2 11/3      done [1] 28/14              31/18 31/19 33/7 33/11
 3/10 3/11 3/12
                          content [1] 8/25          11/8 11/12 11/20 12/1      double [1] 39/5             33/20 33/22 34/18 36/1
challenge [1] 12/13
                          contracts [2] 18/3 18/4   12/3 12/7 12/16 12/24      double-check [1] 39/5      Exhibit 15 [2] 8/20
chance [1] 19/2
                          conversation [6] 13/20    13/14 14/14 14/18          down [3] 16/16 19/24        11/5
charge [1] 18/5
                           13/22 19/13 20/3 27/11   16/25 18/14 18/24 21/5     23/21                      Exhibit 16 [1] 9/17
Chase [3] 28/9 28/10
                           30/8                     25/5 26/24 27/1 27/6       duly [1] 4/16              Exhibit 19 [2] 31/18
 28/18
                          copied [1] 31/22          35/20 36/13                during [5] 5/12 7/4         31/19
check [3] 17/4 17/9
                          corner [1] 14/1           departments [2] 14/4       21/22 25/6 26/23           exhibits [2] 3/13 28/5
 39/5
                          Corporation [2] 7/11      14/9                       duties [2] 10/18 20/10     expectation [1] 19/9
check-ins [2] 17/4 17/9
                           7/12                     deposition [11] 1/13                                  experience [2] 12/17
chief [1] 27/10                                                                E
                          correct [14] 8/6 12/18    2/1 4/2 4/5 4/5 4/6 5/13                               12/19
childcare [4] 12/6 18/7
                           14/4 14/10 14/16 14/20   6/15 6/19 25/16 39/17      earlier [3] 20/1 30/16     expires [1] 40/23
 18/10 18/12
                           14/23 14/24 16/3 16/4    deputy [1] 29/25            36/5                      extent [1] 28/24
Children [4] 10/7 10/10
                           21/5 21/8 22/23 40/9     describe [1] 37/9          Early [1] 10/20            eyes [1] 32/2
 10/13 12/1
                          could [5] 5/3 21/15       description [2] 9/2 9/6    EASTERN [1] 1/4
choice [2] 21/7 21/23                                                                                     F
                           24/2 26/16 30/5          desk [1] 23/5              effectively [2] 6/12
Chris [2] 18/17 32/2
                          couldn't [5] 13/7 16/21   determined [1] 28/22        28/25                     face [2] 15/21 15/21
Civil [1] 2/3
                           17/14 37/7 37/8          develop [3] 25/12          either [3] 5/9 5/13        fact [2] 14/11 30/4
claims [1] 19/20
                          counsel [7] 4/6 5/17      26/10 26/12                 26/11                     familiar [1] 8/20
Claire [3] 27/4 27/17
                           5/21 7/11 7/12 40/11     device [1] 4/25            electronically [1] 3/13    Families [4] 10/7 10/10
 27/23
                           40/13                    did [61]                   else [3] 7/8 16/6 22/4      10/13 12/2
clarification [2] 23/17
                          COUNTY [25] 1/8 4/13      didn't [4] 12/7 12/17      email [19] 3/6 3/7 3/8     far [3] 15/20 20/4 37/20
 23/22
                           7/2 7/17 13/5 13/15      30/5 35/19                  3/9 3/10 3/11 3/12 10/3   February [3] 23/1 23/7
client [2] 6/24 38/11
                           14/3 14/8 14/23 16/4     different [1] 19/6          22/13 22/14 22/18 23/5     23/23
Coggs [1] 13/25
                           16/8 16/19 17/1 17/3     direction [4] 3/3 12/8      28/6 28/9 31/21 33/24     February 19 [1] 23/7
colleagues [1] 26/20
                           17/9 18/17 26/19 26/24   31/24 32/10                 34/19 36/2 36/5           Federal [3] 2/3 18/3
college [2] 4/23 8/15
                           27/2 27/3 27/8 29/12     directly [2] 26/25 40/14   emailed [1] 23/8            18/4
colleges [1] 8/9


        Case 2:18-cv-01835-WED Filed 09/21/20 Page 12 of 17 Document 54                                        (12) but... - Federal
{PLAINTIFF} v.                                                                                                  {WITNESSNAME}
{DEFENDANT}                                                                                                             {DATE}

F                        34/22 35/1                10/5 10/9 10/18 10/23       in-person [1] 15/24        Jim [1] 15/10
                         got [2] 19/3 19/10        15/4 22/16 24/18 27/16      inclination [1] 33/13      job [16] 3/3 8/23 9/6
feel [1] 12/8
                         graduate [2] 8/2 8/13     28/3 28/17 28/20 31/20      indefinite [1] 29/21        9/7 10/13 11/5 11/14
felt [3] 19/2 19/4 19/14
                         graduated [1] 8/9         32/11 33/22 34/10           indefinitely [4] 29/23      11/22 12/1 13/6 13/9
few [1] 34/4
                         grew [1] 19/4             34/14                        29/24 30/12 30/13          18/22 19/4 19/10 19/12
fifth [1] 9/24
                         group [1] 21/18           here's [2] 9/22 9/23        indicate [1] 4/7            27/12
file [1] 23/1
                         grow [1] 7/25             hereby [1] 40/6             indirectly [1] 40/14       jobs [1] 11/16
filed [1] 36/24
                         guidance [1] 34/7         Hi [3] 4/9 31/23 34/20      information [2] 24/16      Jon [12] 15/16 15/18
files [2] 22/20 25/5
                                                   high [4] 7/4 8/2 8/4 8/5     30/15                      20/8 21/3 21/11 23/8
fill [2] 29/23 30/21     H                         high-ranking [1] 7/4        informed [1] 21/23          24/7 25/1 25/12 25/23
final [2] 29/19 29/19
                         had [33] 6/15 10/13       him [5] 13/17 15/21         informing [1] 36/5          27/4 30/23
financially [1] 40/13    10/21 12/6 12/6 13/17     19/14 20/6 25/1             initially [2] 14/17 19/2   Jonathan [2] 19/14
find [3] 11/22 30/20     15/7 15/10 15/13 15/16    hire [2] 35/9 35/11         input [1] 32/15             20/3
 38/17
                         15/18 15/21 17/4 19/11    hired [5] 14/17 19/19       inputs [1] 29/13           JONETTE [12] 1/5 2/18
fine [2] 19/4 28/16
                         19/11 20/3 20/9 20/24     21/12 21/21 27/7            ins [2] 17/4 17/9           20/18 20/20 20/22
finish [1] 31/5
                         21/11 21/18 21/21         his [3] 5/22 29/3 29/7      instability [1] 18/19       20/25 22/15 29/2 34/21
first [8] 4/16 9/22 16/2
                         24/17 24/20 27/11         hit [1] 36/4                instance [1] 29/6           35/2 35/4 36/11
 16/15 21/7 21/23 22/17
                         27/23 30/14 30/14         Hlavacek [1] 34/19          instances [1] 5/17         Jonette's [3] 24/2
 24/10
                         32/15 32/19 32/20 34/6    hold [2] 13/12 24/18        instructed [3] 20/8         31/25 36/8
firstly [2] 18/17 29/10
                         36/6 36/24                HOLLY [6] 1/13 2/1           20/12 20/14               judge [1] 5/20
fiscal [2] 26/3 30/1
                         hadn't [1] 7/13           4/15 7/21 7/22 34/20        integrate [1] 37/14        just [10] 5/18 6/6 7/12
five [3] 17/13 31/13
                         Hanchek [1] 28/21         home [1] 4/22               interested [2] 11/25        20/20 25/14 31/2 31/9
 39/7
                         hands [1] 29/1            honestly [1] 37/16           40/14                      34/6 35/5 35/16
floor [2] 14/12 14/15
                         happened [8] 10/9         Hope [1] 34/20              interim [3] 14/19 20/7
FMLA [2] 28/23 30/10                                                                                      K
                         19/18 22/14 28/3 29/15    hour [1] 16/22               22/16
folders [3] 22/20 22/22
                         31/4 31/7 34/3            housed [1] 14/4             interview [20] 12/22       key [1] 26/10
 23/2
                         happens [2] 11/16         how [13] 11/22 12/5          12/23 13/3 13/8 13/18     Kilbourn [1] 2/15
folks [3] 21/18 27/9
                         29/12                     16/18 17/8 18/10 22/19       15/1 15/7 15/10 15/13     kind [3] 15/23 26/10
 35/21
                         happy [1] 39/2            26/19 30/20 30/25            15/16 15/23 15/24 16/7     35/22
following [1] 4/4
                         harassment [1] 37/23      33/23 37/9 37/17 38/18       16/17 22/1 26/5 27/9      knew [3] 12/9 12/12
follows [1] 4/17
                         hard [3] 23/16 29/17      However [1] 5/19             35/13 35/15 35/24          13/21
foregoing [1] 40/7
                         36/8                      HR [4] 26/12 26/13          interviewed [1] 16/19      Knight [3] 35/7 35/9
former [1] 26/14
                         has [5] 34/21 34/24       26/20 26/21                 interviews [9] 15/20        35/11
forth [2] 5/12 29/18
                         37/16 37/21 39/8          huge [1] 12/10               16/2 16/3 16/12 16/14     know [35] 5/16 6/1
forward [1] 34/25
                         have [42]                 huh [1] 35/8                 16/15 22/6 26/11 26/22     9/17 10/5 10/9 11/12
found [2] 11/23 24/7
                         haven't [2] 8/23 25/16    Human [1] 13/13             into [7] 4/4 13/3 19/4      11/13 17/10 17/14
four [1] 17/13
                         having [7] 18/20 19/13                                 20/21 25/15 30/23          20/15 21/14 21/17
fourth [1] 9/23          21/10 21/14 25/4 28/3     I                                                       21/24 22/1 25/7 26/9
                                                                                37/14
front [2] 5/19 10/4      38/16                     I'd [2] 11/4 23/12          intrusive [1] 37/21         27/14 27/15 29/5 29/17
full [1] 7/20
                         Hawkins [1] 15/14         I'll [4] 6/23 31/12 36/17   involved [3] 13/8 13/9      29/18 30/5 30/17 30/22
fully [1] 12/11
                         he [17] 5/18 13/12         39/7                        34/16                      30/25 32/14 32/16
funny [1] 31/2           13/13 15/18 20/1 21/7     I'm [32] 4/21 9/11          isn't [1] 21/22             32/22 33/15 34/10
further [3] 29/6 32/1    21/23 22/21 25/11 26/1     10/25 11/23 12/25 13/2                                 34/14 34/25 35/1 36/2
                                                                               issue [2] 19/19 37/21
 40/10
                         26/2 26/4 26/4 26/9        15/2 18/1 18/5 18/7        issues [3] 12/18 12/19      37/16
G                        27/5 27/7 35/7             19/12 19/16 21/19           27/1                      knowledge [2] 9/5 36/8
                         head [1] 13/13             22/13 23/5 23/24 25/14     it's [25] 5/4 6/25 9/12    Kohl [5] 22/24 23/6
get [4] 9/11 24/18 25/2
                         Health [1] 13/13           29/24 30/10 31/1 31/1       9/21 10/5 13/1 13/19       24/23 25/4 25/9
 25/9
                         hear [3] 36/7 36/11        31/6 31/17 31/18 33/14      13/21 17/20 19/7 22/13    Koltun [6] 16/9 17/2
gets [3] 5/22 18/3 20/1
                         36/15                      34/11 36/14 36/18           23/16 23/18 23/20 28/8     27/4 27/10 31/22 32/18
given [2] 19/2 22/22
                         heard [2] 7/13 34/21       37/12 37/19 38/11           28/9 28/11 29/17 33/25
glad [4] 36/15 36/19                                                                                      L
                         Hector [2] 13/10 13/21     38/11                       34/19 36/3 37/22 37/24
 36/21 36/23
                         HEITZER [1] 2/11          I've [1] 32/4                38/8 38/17              large [2] 16/15 35/17
go [17] 7/22 7/24 8/8
                         held [2] 8/18 28/12       idea [3] 32/16 33/23                                 last [4] 6/20 10/6 10/13
 8/13 10/5 13/3 17/19                                                          J
                         Hello [1] 23/5             37/7                                                 27/18
 24/2 26/22 28/20 34/18
                         help [5] 24/15 25/23      identification [1] 4/3      JACKSON [1] 2/14         LAW [1] 2/11
 35/15 36/16 36/20
                         26/2 32/6 35/5            if [20] 5/14 5/18 6/1 6/5   jacksonlewis.com [1] laws [1] 18/11
 36/21 36/23 39/1
                         helping [1] 29/4           15/2 20/9 20/25 24/2        2/16                    lawsuit [1] 25/17
going [19] 9/16 12/4
                         her [19] 7/4 7/10 22/25    27/23 29/5 29/16 29/18     Jane [1] 7/21            lay [1] 32/2
 12/5 12/9 18/18 19/16
                         23/1 27/11 27/12 27/18     32/25 34/18 34/25 35/4     Janowski [8] 15/17       learn [2] 24/14 25/4
 19/24 21/19 25/14 26/7
                         27/25 28/22 30/4 30/10     37/4 37/13 38/20 39/5       20/9 21/3 23/8 25/1     learning [1] 26/19
 31/17 31/18 31/24
                         30/21 33/4 36/16 36/19    IMSD [3] 23/2 24/4           25/12 25/23 27/4        least [2] 30/7 34/25
 31/25 32/18 33/14
                         36/21 36/23 37/4 37/4      24/6                       January [1] 30/16        leave [6] 17/17 18/16
 35/23 37/19 38/9
                         here [19] 5/2 5/20 9/21   in [59]                     Jill [3] 35/7 35/9 35/11 20/22 20/24 20/24 30/6
good [4] 19/23 23/17


        Case 2:18-cv-01835-WED Filed 09/21/20 Page 13 of 17 Document 54                                            (13) feel - leave
{PLAINTIFF} v.                                                                                               {WITNESSNAME}
{DEFENDANT}                                                                                                          {DATE}

L                        38/8                      Ms. Davis [7] 4/20 7/1    object [3] 6/23 20/1      P
                         Matthew [1] 28/21         8/21 19/21 33/9 34/20     25/15
leaving [1] 11/25                                                                                      P.C [1] 2/14
                         may [4] 5/17 16/9         37/9                      objection [6] 5/22
left [2] 17/19 19/22                                                                                   p.m [3] 1/15 1/15 39/19
                         22/21 22/24               Ms. Davis--but [1] 38/5   19/17 25/20 37/20 38/4
legs [1] 19/3                                                                                          Padilla [1] 15/8
                         maybe [4] 9/6 23/14       much [4] 11/9 16/16       38/5
let [6] 6/1 23/21 24/18                                                                                page [14] 2/8 2/20 3/2
                         28/9 31/18                29/17 31/3                objection--and [1]
 29/5 35/1 39/5                                                                                        9/13 9/22 9/23 9/23
                         me [24] 6/1 6/6 7/16      multiple [1] 29/12        38/4
let's [7] 9/21 10/5                                                                                    9/24 9/24 22/18 22/19
                         9/11 9/19 10/4 12/13      must [1] 36/4             objections [2] 4/7 5/18
 10/18 22/12 22/16 28/5                                                                                32/4 34/18 34/24
                         17/22 21/15 23/21 24/9    my [28] 4/21 5/2 5/21     obtain [1] 23/3
 39/7                                                                                                  page 1 [1] 34/24
                         24/18 25/23 29/5 29/22    6/2 7/23 7/23 9/5 10/3    obviously [1] 19/8
letter [6] 28/17 32/5                                                                                  page 2 [1] 34/18
                         31/6 31/7 35/1 37/17      10/4 12/14 14/13 18/20    October [2] 24/4 32/25
 33/2 33/10 33/16 37/4                                                                                 pages [2] 9/22 40/8
                         38/9 38/15 38/19 38/24    19/3 20/21 22/22 24/14    October 4th [1] 24/4
letters [2] 14/25 15/5                                                                                 panels [1] 16/15
                         39/5                      27/12 28/22 28/24 31/6    off [7] 5/3 5/4 8/18
letting [1] 27/14                                                                                      parents [5] 37/11
                         mean [13] 11/13 16/13     37/12 37/17 38/11         28/12 31/14 34/12
LEWIS [1] 2/14                                                                                         37/12 37/17 38/18
                         18/2 19/4 19/6 20/23      38/15 38/18 38/18 40/8    39/10
LEWISON [3] 2/11 2/21                                                                                  38/18
                         24/12 26/4 26/16 26/18    40/23                     offensive [1] 38/17
 4/10                                                                                                  Parkside [1] 8/10
                         27/5 27/22 27/24          my/Sue's [1] 28/22        offer [2] 12/15 37/20
lewisonlaw [1] 2/13                                                                                    part [4] 18/20 27/7
                         meaning [1] 27/2          myself [2] 19/11 38/16    OFFICE [1] 2/11
life [2] 12/14 38/15                                                                                   28/22 30/13
                         means [4] 23/6 23/9                                 offices [1] 14/11
like [16] 5/1 5/18 9/7                             N                                                   participate [2] 22/6
                         24/8 38/23                                          official [1] 7/4
 10/4 15/22 16/12 16/13                                                                                26/9
                         meet [3] 16/25 17/6       name [5] 4/7 7/10 7/20    officially [1] 34/21
 17/10 18/13 20/5 21/25                                                                                participated [1] 26/5
                         34/4                      7/23 27/19                often [1] 17/3
 23/12 23/16 28/8 28/13                                                                                participating [1] 4/4
                         meeting [6] 16/6 21/10    necessarily [1] 12/8      Oh [2] 24/6 38/9
 29/18                                                                                                 particular [1] 8/23
                         21/14 21/15 21/18         need [5] 6/5 23/2 23/17   okay [30] 4/22 5/5 5/13
liked [1] 18/15                                                                                        parties [3] 1/18 4/6
                         21/22                     23/22 30/2                6/8 6/9 7/25 9/7 9/15
limited [1] 21/1                                                                                       40/12
                         mentioned [1] 20/1        needed [6] 12/11 15/21    10/21 11/25 13/10
Linked [1] 11/23                                                                                       past [2] 6/16 34/3
                         met [10] 15/7 15/10       33/3 34/8 35/5 35/6       13/15 16/1 16/18 19/12
Linked-In [1] 11/23                                                                                    path [1] 19/24
                         15/13 15/16 15/21         new [8] 12/5 12/13        22/12 23/15 23/21 24/1
Lisamarie [1] 22/25                                                                                    pending [1] 6/7
                         16/18 17/2 17/3 17/8      20/9 21/12 27/12 29/24    24/2 28/7 28/16 29/14
listed [1] 11/10                                                                                       people [11] 16/16 19/3
                         27/10                     31/8 35/20                30/24 32/10 33/16
little [2] 11/12 11/13                                                                                 19/10 20/23 27/13 36/4
                         might [3] 30/16 35/1      news [1] 34/22            34/17 37/16 39/1 39/4
location [1] 2/7                                                                                       36/11 36/19 38/13
                         35/22                     next [1] 34/4             on [59]
logical [1] 20/11                                                                                      38/16 38/17
                         million [2] 10/21 11/4    no [32] 1/7 3/2 4/23      once [2] 6/6 16/24
long [4] 13/1 16/18                                                                                    per [1] 13/9
                         MILWAUKEE [11] 1/8        5/10 5/20 6/17 7/19       one [7] 6/1 17/10 17/10
 30/20 30/25                                                                                           percentage [1] 28/11
                         2/12 2/16 4/13 7/17       8/17 8/22 8/24 11/9       20/3 24/1 28/14 34/5
look [5] 8/20 8/25 9/16                            11/10 11/21 14/5 15/12                              perfect [1] 5/7
                         10/7 10/11 10/20 27/8                               one's [1] 38/18
 22/12 28/5                                                                                            perhaps [1] 16/7
                         40/2 40/16                15/15 22/18 23/16         one-on-one [1] 17/10
looking [5] 8/20 9/21                              24/15 28/4 29/24 32/16                              person [2] 15/24 36/7
                         minutes [3] 6/20 25/15                              ongoing [1] 28/22
 22/17 34/23 36/1                                                                                      phone [5] 5/1 15/18
                         31/13                     33/7 33/11 33/14 33/23    only [1] 20/3
looks [2] 10/4 28/8                                35/10 36/1 36/22 37/7
                                                                                                       15/23 15/25 16/1
                         months [1] 34/4                                     operated [1] 11/2
Lori [2] 31/22 32/6                                37/21 38/17                                         phonetic [2] 27/4
                         more [10] 9/10 11/9                                 operating [1] 10/22
loss [3] 5/14 36/12                                                                                    27/17
                         11/14 16/16 17/2 29/20    No. [2] 22/12 33/22       opposing [2] 5/17 5/21
 36/12                                                                                                 physically [1] 4/5
                         31/23 35/24 38/7 39/11    No. 17 [1] 22/12          or [32] 5/1 5/20 5/21
lost [1] 34/12                                                                                         piece [1] 24/13
                         morning [1] 23/17         No. 21 [1] 33/22          8/25 9/1 13/10 15/5
lot [5] 11/13 12/7 27/11                                                                               places [1] 28/25
                         most [1] 11/16            nobody [1] 34/6           15/22 17/13 17/22
 31/3 31/9                                                                                             plaintiff [4] 1/6 2/4
                         motion [2] 38/22 38/24    none [1] 39/15            19/22 19/23 21/10 28/9
lots [1] 19/6                                                                                          2/13 4/10
                         move [4] 9/11 12/14       Nos [1] 4/2               28/23 29/9 30/10 32/14
Luis [2] 15/7 29/3                                                                                     please [4] 4/7 5/3
                         18/22 34/25               not [41]                  33/4 36/12 36/23 36/25
                                                                                                       25/22 25/22
M                        MR [3] 2/15 25/4 25/9     Notary [2] 40/5 40/21     37/3 37/11 40/11 40/11
                                                                                                       plenty [1] 12/19
                                                   noted [1] 2/8
made [2] 29/13 29/16 Mr. [2] 32/14 39/14                                     40/11 40/12 40/12
                                                                                                       plus [1] 35/19
                         Mr. Abele [1] 32/14       notes [1] 40/8            40/13 40/13 40/14
maiden [1] 7/23                                                                                        point [3] 12/17 29/19
                         Mr. Stadler [1] 39/14     nothing [2] 29/11         order [1] 38/24
major [1] 8/11                                                                                         37/2
                         MS [5] 2/11 2/18 2/21     35/23                     other [6] 7/17 22/9
make [5] 5/18 5/22                                                                                     populations [5] 12/20
                         3/5 33/19                 notified [1] 11/24        26/17 36/3 36/11 39/6
 18/22 19/17 24/18                                                                                     12/21 12/21 34/1 34/15
                         Ms.  [17] 4/20 7/1 8/21   November [1] 37/5         our [1] 39/17
manager [2] 18/1 18/7                                                                                  posed [1] 29/22
                         19/19  19/21 23/24 29/9   November 1st [1] 37/5     out [11] 7/10 11/10
manner [1] 4/7                                                                                         position [24] 7/1 9/1
                         29/10  29/20 32/13 33/9   now [7] 4/20 11/18        11/22 17/20 20/25
many [3]    17/8 22/22                                                                                 9/5 10/1 10/6 11/15
                         33/16  34/20 36/6 37/9    12/15 13/2 14/3 21/3      26/16 26/20 28/1 28/18
 36/3                                                                                                  11/19 12/15 13/12
                         38/5  39/8                34/24                     32/1 34/11
March [2] 21/11 30/7                                                                                   16/20 20/22 21/8 21/21
                         Ms. Arms [8] 23/24        Nyang [2] 27/20 27/21     over [3] 17/7 17/12
March 9 [1] 21/11                                                                                      22/2 22/7 24/14 24/17
marked [4] 3/13 4/3      29/9 29/10 29/20 32/13                              17/13
                         33/16 36/6 39/8           O                                                   24/20 24/24 25/2 25/10
 31/18 31/19                                                                                           30/23 35/6 35/18
                         Ms.  Arms' [1] 19/19      oath [1] 6/10
matter [3] 28/25 38/7                                                                                  positions [1] 26/11


        Case 2:18-cv-01835-WED Filed 09/21/20 Page 14 of 17 Document 54(14) leaving - positions
{PLAINTIFF} v.                                                                                                   {WITNESSNAME}
{DEFENDANT}                                                                                                              {DATE}

P                          27/3 27/10 31/22 32/2     remotely [2] 1/18 4/6      S                         similar [1] 9/1
                           32/4 32/18                replace [1] 36/8                                     sitting [7] 4/20 10/23
possibility [2] 13/19                                                           Sad [1] 36/7
                          raised [2] 37/17 38/19     Reply [1] 36/4                                        15/4 27/16 28/2 34/10
13/21                                                                           safe [1] 35/25
                          Randy [3] 22/24 23/6       Reported [1] 1/20                                     34/14
possibly [1] 32/2                                                               said [8] 20/5 24/5 24/6
                           24/23                     reporter [6] 2/5 2/6 4/4                             situation [2] 17/10
posting [4] 3/3 8/23                                                             24/7 29/21 30/11 32/20
                          Randy's [1] 22/20           40/5 40/20 40/20                                     20/21
9/6 11/5                                                                         40/14
                          ranking [1] 7/4            reporting [2] 4/5 4/7                                six [1] 13/1
prepare [2] 6/18 12/23                                                          same [6] 13/20 13/23
                          rather [2] 32/3 35/16      representative [3] 7/1                               smaller [1] 21/18
present [3] 2/18 4/5                                                             22/24 32/4 36/17 40/9
                          reach [1] 27/25             38/11 38/13                                         so [78]
10/11                                                                           Samuelson [2] 7/22
                          reached [4] 7/10 20/25     request [3] 23/22 24/6                               So...now [1] 28/19
pretty [1] 11/23                                                                 7/23
                           26/16 26/20                30/4                                                sociology [2] 8/12 8/16
previous [1] 2/8                                                                say [19] 10/19 11/4
                          read [3] 4/4 23/12         requesting [1] 24/15                                 some [8] 13/2 13/3
primarily [3] 14/3 14/5                                                          13/7 13/23 16/21 17/14
                           23/13                     rescheduled [1] 34/2                                  14/8 14/8 23/17 23/22
14/6                                                                             18/17 21/25 23/8 23/18
                          ready [3] 12/12 12/13      research [2] 13/4 18/1                                30/8 37/2
privilege [1] 6/24                                                               26/1 26/4 31/1 31/23
                           18/22                     Resig [1] 32/24                                      somebody [3] 21/3
probably [6] 13/7                                                                33/14 34/24 36/17 37/8
                          really [5] 23/12 24/16     resign [2] 30/18 30/22                                30/21 35/16
24/13 24/15 26/1 26/14                                                           39/9
                           31/1 37/8 38/14           resignation [1] 33/17                                someone [6] 11/18
27/25                                                                           saying [2] 33/23 34/20
                          Realtime [2] 2/6 40/20     resigned [5] 33/4                                     12/11 29/25 30/3 35/6
problem [3] 20/19                                                               says [8] 10/6 10/21
                          reason [2] 19/23 19/23      34/22 34/24 35/3 36/6                                36/2
20/20 30/12                                                                      22/18 23/17 28/21
                          recall [31] 13/10 13/19    resigning [1] 37/6                                   something [5] 20/5
Procedure [1] 2/3                                                                31/20 32/24 36/7
                           13/22 15/2 15/4 17/7      resource [5] 24/21                                    21/25 22/14 22/19
proceedings [1] 39/18                                                           scaled [1] 16/16
                           19/13 20/4 20/6 20/11      25/9 25/13 25/23 30/2                                30/11
process [12] 12/5 13/8                                                          scaled-down [1] 16/16
                           20/19 21/2 21/9 21/10     resources [1] 29/4                                   sometimes [2] 7/22
15/19 22/1 25/6 25/13                                                           scheduled [1] 17/5
                           21/14 21/24 22/4 24/17    respond [1] 28/19                                     18/15
26/5 26/20 32/15 35/13                                                          school [6] 8/2 8/4 8/5
                           24/20 24/23 25/1 25/7     response [4] 6/7 23/18                               sorry [5] 10/25 12/25
35/15 35/24                                                                      8/6 8/8 8/13
                           26/12 27/22 30/14          29/7 36/17                                           34/11 38/6 38/19
production [7] 3/6 3/7                                                          screen [3] 15/23 15/25
                           30/17 32/12 33/1 36/14    responsibilities [1]                                 sort [1] 27/12
3/8 3/9 3/10 3/11 3/12                                                           16/1
                           36/20 36/22                11/7                                                sound [2] 9/7 10/22
Professional [3] 2/5                                                            scribbles [1] 9/17
                          received [2] 8/15 12/15    rest [2] 16/12 16/13                                 source [1] 30/10
40/5 40/20                                                                      scrutiny [1] 35/17
                          receives [1] 18/4          restored [1] 24/1                                    speak [1] 7/8
project [2] 18/5 18/8                                                           se [1] 13/9
                          recollection [1] 28/2      resume [4] 9/19 9/25                                 specific [1] 27/1
proposed [2] 31/24                                                              sea [1] 19/3
                          recommends [1] 35/7         10/4 10/17                                          specifics [3] 36/14
32/10                                                                           second [5] 9/13 9/22
                          reconnected [1] 5/16       retrieve [1] 22/23                                    36/18 36/22
protected [1] 28/23                                                              14/11 16/2 22/19
                          record [7] 4/4 4/8 8/18    retrieved [1] 23/2                                   specified [1] 33/4
prove [1] 19/11                                                                 secondly [2] 18/21
                           28/12 31/14 34/12         return [4] 30/5 30/16                                spent [1] 38/15
provide [5] 14/25 18/9                                                           29/11
                           39/10                      31/25 37/5                                          spoke [1] 6/20
18/10 34/6 38/24                                                                see [15] 8/25 9/21
                          recordings [1] 5/8         review [1] 32/5                                      spoken [1] 15/18
provided [2] 9/19                                                                10/18 22/16 23/16
                          records [1] 25/5           right [33] 4/20 4/25 5/7                             SS [1] 40/1
30/15                                                                            23/21 32/8 34/19 36/9
                          recruitment [4] 15/19       5/11 5/14 6/4 6/15 6/22                             STADLER [3] 2/15 4/12
Public [2] 40/5 40/21                                                            36/16 36/19 36/21
                           25/12 25/24 26/2           7/7 9/15 10/22 10/25                                 39/14
pull [1] 33/20                                                                   36/23 39/5 39/8
                          reference [2] 14/25         11/17 13/15 14/12                                   staff [9] 12/11 19/8
purely [1] 37/22                                                                seem [2] 11/6 20/11
                           15/5                       14/15 20/7 20/16 21/3                                21/10 26/25 27/2 27/3
pursuant [2] 2/2 2/4                                                            seems [2] 9/1 35/24
                          referring [2] 13/24         24/19 28/16 30/18                                    27/8 27/10 27/13
put [1] 7/15                                                                    seen [1] 8/23
                           32/11                      31/10 31/12 33/9 33/17                              stages [1] 15/19
                                                                                sending [1] 32/1
Q                         reflect [3] 9/5 10/17       34/17 34/22 36/1 37/1
                                                                                senior [1] 18/1
                                                                                                          start [2] 17/15 31/5
question [9] 5/21 6/8      11/6                       38/14 39/4 39/16                                    started [1] 20/7
                                                                                sent [3] 23/21 28/17
25/22 27/23 29/11         refusing [1] 38/20         risk [1] 12/21                                       starting [1] 28/8
                                                                                 37/4
29/22 38/15 38/21         regarding [1] 7/18         role [4] 29/23 29/25                                 State [7] 2/6 12/4 14/5
                                                                                September [1] 17/16
38/25                     Registered [3] 2/5 40/4     30/3 30/21                                           14/6 14/8 40/1 40/6
                                                                                service [1] 23/4
questioning [1] 19/18      40/20                     Ron [3] 4/12 6/20 7/16                               states [2] 1/3 18/6
                                                                                Services [1] 13/13
questions [11] 6/2        regular [2] 17/1 17/5      RONALD [1] 2/15                                      stating [2] 4/7 33/2
                                                                                set [1] 24/10
20/9 26/10 26/13 26/14    regularly [3] 17/5 17/6    ronald.stadler [1] 2/16                              Stein [1] 20/13
                                                                                setting [1] 15/20
26/21 38/2 38/6 39/6       27/11                     Roo [5] 1/20 2/4 33/19                               stenographic [1] 40/8
                                                                                several [2] 8/9 9/21
39/12 39/13               related [1] 33/25           40/4 40/19                                          Stephanie [1] 20/13
                                                                                she [24] 7/3 7/15 19/18
quite [1] 30/11           relating [1] 25/17         room [1] 4/5                                         still [6] 5/22 17/23 20/2
                                                                                 19/20 19/21 19/22
                          relative [2] 40/11 40/12   round [3] 16/2 16/2                                   22/15 23/24 27/7
                                                                                 20/17 23/25 30/5 30/5
R                         relevance [2] 19/17         16/4
                                                                                 30/6 30/14 30/14 30/15
                                                                                                          stops [1] 5/15
race [3] 37/9 37/11        37/22                     RPR [1] 1/20                                         string [4] 22/13 22/14
                                                                                 30/18 30/19 30/22 33/3
 38/8                     relieved [2] 35/2 35/4     rule [1] 5/20                                         23/10 28/6
                                                                                 36/24 37/4 37/5 38/12
races [1] 37/11           remember [11] 22/9         Rules [1] 2/3                                        submitted [2] 9/25
                                                                                 38/13 39/8
Racine [4] 4/23 8/1 8/2    23/10 24/10 29/20         run [1] 33/23                                         23/23
                                                                                she's [1] 29/2
 37/15                     30/23 31/3 31/9 35/12     running [1] 18/18                                    subpoenaed [1] 7/15
                                                                                should [1] 16/7
Raisa [8] 16/9 17/2        35/13 36/17 37/3                                                               subsidies [2] 12/6
                                                                                show [2] 31/17 31/18


        Case 2:18-cv-01835-WED Filed 09/21/20 Page 15 of 17 Document (15)
                                                                      54 possibility - subsidies
{PLAINTIFF} v.                                                                                                 {WITNESSNAME}
{DEFENDANT}                                                                                                            {DATE}

S                           9/21 11/17 14/14 16/4    treated [2] 18/23 19/15   29/20 31/10 35/19        36/2 36/19
                            16/24 20/12 23/4 23/8    tribes [1] 18/7           35/20                    whole [2] 23/10 32/15
subsidies... [1] 18/10
                            24/1 24/2 24/7 28/16     tried [1] 27/12           was [115]                whom [1] 18/25
subsidy [2] 18/7 18/12
                            28/19 28/21 29/20 30/8   triggering [1] 38/14      wasn't [4] 16/13 21/7    why [9] 10/5 11/25
success [1] 12/7
                            30/20 34/23 36/1 39/4    true [2] 21/22 40/9       30/4 36/23               18/16 20/15 21/24
such [2] 29/2 40/13
                            39/16                    truly [1] 32/6            waste [1] 25/17          31/11 35/15 36/21
sudden [1] 7/14
                           there [29] 5/16 9/10      try [2] 35/11 37/13       wasting [1] 19/24        36/22
Sue [1] 20/13
                            9/13 11/9 11/13 14/4     trying [5] 9/11 24/12     we [24] 4/11 4/13 5/7    WISCONSIN [11] 1/4
Sue's [1] 28/22
                            14/8 15/25 16/1 16/1      24/14 31/1 31/2          5/8 5/11 5/18 13/20      2/7 2/12 2/12 2/16 4/23
suit [1] 36/25
                            16/9 17/13 17/15 18/19   turn [1] 5/3              16/7 17/4 17/5 20/23     8/10 10/11 40/1 40/6
Suite [2] 2/12 2/15
                            19/4 19/6 19/9 22/1      two [1] 16/15             23/9 24/8 25/16 26/22    40/16
Sullivan [1] 15/11
                            22/3 23/21 23/24 29/17   types [1] 38/2            28/11 28/20 31/11        Wisconsin-Parkside
Supervisors [2] 19/5
                            30/8 30/9 30/11 31/3                               31/24 31/25 33/4 34/3    [1] 8/10
 19/8                                                U
                            34/2 35/17 35/18                                   34/24 39/17              within [2] 18/11 33/3
supporting [1] 29/4
                           there's [5] 5/14 5/19     Uh [1] 35/8               We'd [1] 39/2            without [2] 13/3 27/13
supposed [1] 17/2
                            23/16 29/12 35/23        Uh-huh [1] 35/8           we'll [1] 6/6            witness [3] 2/2 37/21
sure [14] 11/24 13/2
                           these [4] 18/9 28/5       ultimately [1] 26/21      we're [7] 5/15 9/16      38/2
 15/2 16/23 23/5 23/13
                            38/1 38/6                unclassified [1] 29/2     13/1 21/19 22/18 25/15   woman [1] 38/9
 24/18 26/4 30/11 32/3
                           they [11] 12/5 12/9       under [2] 6/10 28/23      28/14                    work [6] 13/2 18/15
 36/14 36/18 37/2 38/11
                            17/5 18/11 24/7 35/21    undergraduate [2] 8/6     we've [1] 28/22          30/6 32/13 33/3 35/5
surprise [1] 19/10
                            36/4 36/15 36/20 36/21   8/8                       week [1] 6/20            worked [3] 13/20 13/23
surrounding [1] 35/18
                            37/13                    underserved [3] 12/20     well [9] 12/3 12/4       26/12
Susan [3] 28/9 28/9
                           they're [1] 20/23         33/25 34/15               17/15 18/17 23/20 26/7   workgroup [4] 33/24
 28/18
                           thing [1] 10/8            understand [7] 5/24       34/21 38/5 38/8          33/25 34/15 34/16
suspected [1] 22/21
                           things [3] 31/6 31/7      6/1 6/10 25/19 35/21      went [3] 8/6 8/9 11/11   working [2] 10/12
suspicion [1] 22/22
                            34/6                     38/4 38/4                 were [33] 4/2 5/18       12/20
sworn [1] 4/16
                           think [20] 8/24 11/9      understood [1] 11/14      11/25 12/5 12/9 14/4     worst [1] 19/22
system [1] 26/15
                            11/10 11/23 15/9 16/18   undertaking [1] 12/10     14/8 14/11 14/17 14/18   would [29] 5/18 10/3
T                           19/9 19/23 20/5 21/1     unfairly [2] 18/23        14/20 14/22 15/5 16/15   17/4 18/17 20/5 20/11
                            24/12 26/15 26/17        19/15                     16/19 17/5 17/8 18/23    20/15 20/17 21/1 21/24
take [9] 6/5 6/6 12/12
                            27/16 27/23 30/9 33/11   unilaterally [1] 29/12    19/5 19/15 20/8 20/12    26/1 26/4 28/13 32/3
 22/12 28/13 30/20
                            36/4 37/22 39/16         UNITED [1] 1/3            26/23 27/6 32/10 32/18   32/12 32/22 32/23 33/2
 31/10 31/13 39/7
                           thinking [2] 11/5 31/23   University [1] 8/10       35/2 35/21 35/21 36/15   33/4 33/10 33/23 35/4
taking [1] 32/18
                           third [3] 9/23 14/15      unless [1] 20/24          36/19 36/21 36/24        35/4 35/17 36/12 37/5
talk [7] 6/22 7/17 13/5
                            16/4                     unsurity [1] 18/20        what [55]                37/9 38/12 38/21
 13/17 20/17 23/9 24/8
                           this [45]                 unusual [2] 27/25 31/4    what's [3] 31/17 31/19   wouldn't [3] 13/3
talked [1] 25/16
                           those [6] 26/11 26/13     up [8] 7/25 15/20 23/13   34/2                     27/22 27/25
talking [2] 13/1 21/19
                            27/9 27/13 31/4 34/5     24/3 28/11 29/9 33/6      whatever [3] 32/17       write [1] 23/4
task [1] 12/12
                           though [1] 16/10          33/20                     32/17 38/23              WRMA [1] 17/20
team [1] 29/3
                           thought [1] 12/14         upon [1] 29/7             when [22] 9/2 11/2       wrong [1] 35/23
technical [1] 18/5
                           three [2] 17/18 31/4      usual [1] 27/23           11/14 12/15 13/23        wrote [1] 22/20
tell [7] 6/6 20/18 21/11
 21/15 21/20 38/9 39/7     through [5] 12/4 26/13                              14/17 16/19 17/15
                            27/12 35/15 35/24        V                         17/17 17/19 20/7 20/21   Y
telling [2] 19/14 37/4
                           tight [1] 26/15           vague [1] 24/16           20/23 23/23 25/7 26/25   yahoo.com [1] 2/13
termed [1] 14/19
                           timeframe [2] 25/8        vaguely [2] 24/12         28/14 30/5 30/22 30/22   Yeah [10] 5/6 7/12 9/9
terms [1] 36/19
                            37/7                      24/12                    31/8 35/2                 9/11 9/14 17/11 17/12
territories [1] 18/6
                           times [3] 17/8 19/5       Van [5] 1/20 2/4 33/19    where [11] 4/20 5/17      23/14 32/21 32/22
testified [1] 4/17
                            27/17                     40/4 40/19               7/25 8/8 11/24 17/19     years [5] 13/1 17/13
testifying [1] 6/13
                           tiny [1] 28/11            various [1] 18/9          23/15 27/17 28/20 34/6    17/13 17/18 31/4
testimony [2] 7/9 7/18
                           tired [1] 18/21           very [3] 21/1 31/8 31/8   35/21                    yes [29] 5/2 5/25 6/3
texting [1] 5/11
                           today [12] 6/12 6/19      vetted [1] 26/13          WHEREUPON [2] 4/14        6/11 6/14 7/3 9/14 9/14
than [6] 11/9 11/14
                            7/9 7/18 10/23 15/4      Vi [1] 15/13              39/18                     11/1 11/16 12/25 13/16
 17/3 35/16 35/25 38/7
                            27/16 28/3 28/18 34/10   Virginia [1] 17/21        whether [7] 5/20 8/25     14/2 14/13 14/21 16/23
Thanks [2] 5/13 32/5
                            34/14 39/17              Vliet [1] 14/1            15/4 19/7 19/21 32/14     17/24 18/12 21/6 24/22
that [142]
                           together [1] 24/13        Vonda [2] 27/18 28/1      37/3                      24/25 25/25 26/8 27/10
that's [8] 9/18 11/24
                           told [1] 36/20                                      which [4] 9/2 19/12       31/12 32/9 32/22 34/9
 22/18 23/20 28/16
                           Tom [1] 34/19
                                                     W                         23/23 35/18               36/10
 28/18 29/10 30/25                                   wait [5] 24/5 29/22
                           too [3] 35/5 37/20                                  while [1] 22/15          Yes...she [1] 34/24
their [2] 4/6 26/19                                  29/24 31/25 32/3
                            38/14                                              white [3] 37/12 38/9     yet [1] 25/17
them [8] 15/3 17/5                                   waive [1] 4/6
                           took [1] 30/25                                      38/16                    you [186]
 17/23 17/25 21/11                                   want [5] 5/7 5/8 5/16
                           top [2] 9/18 33/22                                  who [12] 13/10 21/3      You'll [1] 6/1
 21/20 21/23 36/6                                    23/13 38/20
                           touch [1] 10/8                                      21/21 22/4 23/18 27/2    you're [9] 6/10 6/12
then [28] 5/22 6/4 7/7                               wanted [6] 12/9 25/1
                           transcript [1] 40/9                                 34/1 35/12 35/13 35/21    10/25 19/7 19/23 26/6
 7/14 7/15 9/15 9/16


        Case 2:18-cv-01835-WED Filed 09/21/20 Page 16 of 17 Document 54(16) subsidies... - you're
{PLAINTIFF} v.                                                                     {WITNESSNAME}
{DEFENDANT}                                                                                {DATE}

Y
you're... [3] 36/5 37/20
 38/20
you've [1] 6/7
your [47]
Yup [1] 14/7
Z
Zoom [3] 1/13 1/21
34/12
Zuehlke [2] 27/4 27/17




        Case 2:18-cv-01835-WED Filed 09/21/20 Page 17 of 17 Document 54 (17) you're... - Zuehlke
